Citation Nr: 1743600	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-39 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from September 1959 to August 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the evidence of record in its entirety and finds that additional development is required before deciding the claims on appeal.

The Veteran contends that his current bilateral hearing loss and tinnitus disabilities were caused by noise exposure during military service.  Specifically, he reported working in the laundry unit in the "bowels of this huge warship" aboard the USS Saint Paul (CA-73) for three years.  He stated the experience was "like working in a steel drum with large electric motors running 24 hours a day [with] steam lines constantly hissing."  He reported the washing machines had a 1,000 pound capacity and described the noise as a "steady drumbeat and loud hum at all times."

A private audiological examination in June 2013 and a fee-basis VA examination in February 2014 each revealed a bilateral sensorineural hearing loss disability for VA compensation purposes pursuant to 38 C.F.R. § 3.385, which defines when impaired hearing will be considered to be a disability.  The latter examination report also included the Veteran's account of tinnitus beginning "40 [plus] years ago."

Unfortunately, additional, pertinent VA treatment records dated from July 1995 to January 2016 were added to the claims file after the private and VA audiological examinations.  Notably, the records contain reports by the Veteran to VA clinicians that he underwent ear surgery, possibly a labyrinthectomy, for balance problems in late September 2011 by Dr. Chastant, a private otolaryngologist, who follows the Veteran for vertigo.  They also include his account that his asymmetrical hearing loss, left worse than right, began around 2010.  The AOJ should request all treatment records from Dr. Chastant since the Veteran established care.

Then, the AOJ should obtain a supplemental VA medical opinion from an audiologist to determine the nature and etiology of the Veteran's current bilateral sensorineural hearing loss and tinnitus disabilities.

Prior to providing the Veteran's claims file to an audiologist to obtain a medical opinion, the AOJ should obtain ongoing treatment records from the Alexandria VA Medical Center (VAMC) and related clinics, including the Lafayette VA Community Based Outpatient Clinic (CBOC) dating since January 2016.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).    

To assist the reviewing audiologist, the Board provides the following summary of the pertinent evidence.  Nevertheless, the audiologist should review the claims file thoroughly before providing the requested medical opinions.

The Veteran's service treatment records are silent for complaints, diagnosis, or treatment for hearing problems, ear infection, or tinnitus.  In an August 1959 enlistment report of medical history, the Veteran identified his usual occupation as student and indicated he was right-handed.  He denied any history of ear trouble or running ears.  On enlistment and separation examination in August 1959 and August 1963, respectively, the Veteran's ears, generally, were normal on clinical evaluation.  His hearing acuity was evaluated at each examination using whispered voice testing.  In this regard, the Board emphasizes that "whispered voice tests [] cannot be considered as reliable evidence that hearing loss did or did not occur."  VA Adjudication Procedures Manual M21-1, Part III, Subpart iv, Chapter 4, Section B, Paragraph 4.g (Sept. 5, 2017).

The Veteran's service personnel records indicate he reported "wood shop (cabinet making" as his leisure activity or hobby in an October 1959 record.  In June 1960, he commenced his sea tour aboard USS Saint Paul (CA-73) as a ship's serviceman.  Administrative remarks in November 1961 recognized the Veteran's contributions in his work in the ship's supply department and laundry wash deck.  In November 1962, he completed a three-day "Cup Vending Machine" training and later that month was recognized for his skill and efficiency in "operation of the soda fountain," including his operation of the cash register.

Post-service treatment records from the Alexandria VAMC dated from July 1995 to December 2001 and private treatment records from Lafayette General Medical Center dated from June to September 2001 are silent for complaints related to hearing problems or tinnitus.  

In March 2014, additional VA treatment records were associated with the claims file.  An October 2001 VA progress note indicated that examination of the Veteran's ears was unremarkable.  During October 2007 VA primary care, he denied any dizziness during a review of systems.  An April 2008 VA primary care record documented that he had no barriers to patient education, including no difficulty hearing.  

A September 2011 VA pharmacy note reflects the Veteran's report that Dr. Chastant was placing tubes in his ears on September 30.  In October 2011, the Veteran presented for VA primary care treatment, reporting that his "ears [were] ringing and equilibrium is off."  He indicated that since his last appointment he had an uneventful surgery, possibly a labyrinthectomy, by Dr. Chastant for balance problems.  During a review of systems, he endorsed hearing loss and tinnitus.  He requested a referral for a hearing evaluation.  A November 2011 VA pharmacy note also documents the Veteran's request for a hearing evaluation for tinnitus, worse in the left ear than right, and his need for hearing aids.

During a May 2012 VA audiology consultation, the Veteran reported experiencing decreased hearing, especially in his left ear, and constant tinnitus.  He reported a history of pressure equalization tube placement approximately nine months earlier and stated he was being treated for vertigo, dizziness, feeling off balance, and asymmetrical hearing loss, which began approximately two years earlier (in 2010).  The diagnosis was sensorineural hearing loss.  The Veteran was fitted for hearing aids in July 2012. 

A June 2013 private audiological evaluation report reflects bilateral hearing loss for VA compensation purposes.  The diagnosis was sensorineural hearing loss in each ear.  In an accompanying summary and opinion, the audiologist noted the Veteran's reported history of noise exposure as a "ship serviceman" and work "with gunners mates" without the use of hearing protection devices, his occupational noise exposure in construction, and his occasional recreational noise exposure involving hunting as a right-handed shooter.  The audiologist opined that the Veteran's "hearing loss [was] consistent with both age and a history of noise exposure.  The noise exposure from his military service more likely than not contributed to his hearing loss."  

VA received the Veteran's service connection claim for hearing loss and tinnitus in June 2013, days after the private audiological evaluation.

In connection with his claim, the Veteran was afforded a fee-basis VA examination in February 2014.  He described military noise exposure when he "worked around big guns in the Navy" and post-service noise exposure to farm equipment, heavy equipment, power tools, and motorcycles or recreational vehicles.  During his 28 years working for Halliburton, he "worked around heavy equipment, engines, tools, etc." and "wore hearing protection sometimes while working."  He described his exposure to motorcycles or recreational vehicles as "very little."  He denied ever having any ear surgery and reported his hearing was better in the right ear than left.  Regarding the onset of his tinnitus, he believed it began "about 40 [plus] years ago" (1974 or earlier).  The diagnosis was bilateral sensorineural hearing loss.  The audiologist provided negative nexus opinions regarding a relationship between the Veteran's noise exposure during military service and his current hearing loss and tinnitus disabilities.  

Again, on remand, the reviewing audiologist must consider the Veteran's relevant military, occupational, recreational, and medical history, including his September 2011 ear surgery, and review the claims file thoroughly before providing the requested medical opinions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary assistance from the Veteran, obtain and associate with the claims file the following records:

a) ongoing treatment records from the Alexandria VAMC and related clinics, including the Lafayette VA CBOC, dating since January 2016;
b) all treatment records from Dr. Chastant, a private otolaryngologist, since establishing care; and
c) any other treatment records identified by the Veteran that are pertinent to his claims for service connection for bilateral hearing loss and tinnitus.

2.  After completing the above development, provide the Veteran's entire electronic claims file and a complete copy of this Remand, which includes a summary of the pertinent evidence of record, to a VA or fee-basis audiologist, to obtain an addendum medical opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  The reviewing examiner must specify in the report that the claims file has been reviewed.  If the examiner determines that an audiological examination is required, such examination should be arranged, all necessary audiometric testing should be accomplished, and the reports of all testing should be associated with the examination report. 

The audiologist should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral sensorineural hearing loss and tinnitus:

a) had its onset during military service;
b) manifested to a compensable degree within one year of separation from military service in August 1963; or
c) is otherwise related to military service, including the Veteran's work duties in the ship's supply department, laundry wash deck, and/or soda fountain.

A medical analysis and rationale are to be included with all opinions expressed.  In addition, the audiologist is advised that "whispered voice tests [] cannot be considered as reliable evidence that hearing loss did or did not occur."  VA Adjudication Procedures Manual M21-1, Part III, Subpart iv, Chapter 4, Section B, Paragraph 4.g (Sept. 5, 2017).  The audiologist is further advised that the Veteran's service personnel records more accurately document his military duties than his DD Form 214, which lists no military occupational specialty, but identifies his related civilian occupation as "sales clerk."

3.  If any benefit sought on appeal is not granted in full, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




